                         UNITED STATES DISTRICT COURT FOR THE
                             SOU TH ERN D ISTRICT O F FLORID A
                                         MiamiDivision
                              Case Num ber:17-22010-CIV-M ORENO

  ROBERTO HUN G CAVALIERIand SERGIO
  ENRIQUE ISEA,individuallyandonbehalfof
  allotherssimilarly situated,

                Plaintiffs,


 AV IOR A IRLIN ES C.A .,

                Defendant.


           ORDER ADOPTING M AGISTM TX JVDGE LOUl*'8 REPORT AND
                            RECOM M ENDATIO N
        THE M ATTER wasreferred to the Honorable Lauren F Louis,United StatesM agistrate
                                                                  .



 Judge,for a R eportand Recom m endation on D efendant's M otion to D ism iss,filed on O ctober

 19.2018. TheMagistrateJudgefiled a Reportand Recommendation (D.E.122)on Februarv
 15.2019. The Courthasreviewed the entire tile and record. The Courthas made a de novo

review oftheissuesthattheobjectionsto the M agistrateJudge'sReportand Recommendation
present,and being othcrwise fully advised in theprem ises, itis

        ADJUDGED that United States M agistrate Judge Lauren F.
                                                                            Louis's Report and
Recom m endation is AFFIR M ED and A DO PTED . Accordingly,itis

       ADJUD GED that Defendant's M otion to Dism iss is GRAN TED . The case is

DISMISSED withprejudiceanda11pendingmotionsareDENIED asmoot             .


       Plaintiffs bring this putative class action againstDefendant Avior Airlines,C
                                                                   ,                 .A .
                                                                                        , for
charging an exitfeeatthe airportof$80 perpassenger, after Plaintiffshad paid the airfare price
                                                                                               .


Plaintiffsindicatethattheticketstatesthattheprice (sincludesalltaxes and fees''and as such
                                                                                         ,   the
  $80exitfeeconstitutesabreachofthecontract Defendantm oved to dism isson variousgrounds
                                                  .



  andtheM agistrateJudgefoundtheAirlineDeregulation ActpreemptsPl
                                                                aintiffs'claim .
         ltis the generalrule thatthe Airline Deregulation Actpreempts com mon l
                                                                                aw claim s if
 those claim s relate to an air carrier's fsprice, route,or service.'' Bailey v.Rocky M ountain

 Holdings,LLC, 136 F.Supp. 3d 1376,1380 (S.
                                          D.Fla.2015),aff'd,889 F.3d 1259 (11th Cir                      .



 2018)(quotingAirlineDeregulatipnAct,49U.SC.j41713(b)(1)).
                                                      .



         The Supreme Courthasidentified an exception to preem ption,
                                                                            whichisthesubjectofthe
 Plaintiffs'objections. InAm.Airlines,Inc.v.Wolens, 513 U.S.219,223 (1995),the Supreme
 Courtidentitied an exception where the plaintiff's claim was based on th
                                                                                     e parties çsprivately
 ordered obligations''within the airline'sfrequentflyerprogram . Plaintiffsclaim thatthe exitfee

 atissue here qualifies asa Wolensexception. Morespecitically,Plaintiffs'objectionsarguethat

because their claim is excepted from preemption because they are trying to enforce their

contract,and notafederalaviation regulation.

        The Repol'tand Recom mendation exam inesthe Wolens exception to determ ine whether

Plaintiffs'breach ofcontrad claim satisfiesthe Ctrelated to''test and ifso,whetherthebreach of
                                                                     ,

contrad claim arises from a Ssself-imposed''obligation, or whether Plaintiffs'claim seeks an

enlargem entor enhancem entofthatobligation. Northwest,lnc.v.Ginsberg
                                                                                 ,   572 U .S.273,284-
85 (2014)(holding thatacustomer'sclaim ofthebreach ofthe covenantofgood faith and fair
dealing arising from the airline's term ination ofplaintiff's frequentflyercredits was related to

price,routes,and services, and wastherefore,preempted).A claim satisfiesthe'i
                                                                            related to''test
if it has déta connection w ith, or reference to, airline' prices
                                                                 ,   routes or services.''Id (quoting
M oralesv.TransWorldAirlines, Inc.,504 U .S.374,
                                                          384(1992)).
        The only contractual provision that Plaintiffs identify as having been breached is the

 language included atthe bottom ofPlaintiffs'receipts, which states thatthe price includes fees

and taxes. TheCourtagreeswith theReport'sconclusion thatthe identified breach ispreempted
by theAirline Deregulation Act, because by itsvery tennsthe airline ticketreceiptrefersto the

price ofthe airline ticket. Unlike in Wolens,where the Supreme Courtexcepted the breach of

contractstemm ing from the frequentflierprogram , theexpressterm softheviolated provision in

thiscase expressly relate to pricing, and theclaim istherefore,preempted.

       Plaintiffswould like thisCourtto read thepreemption doctrinenarrowly asonly applying

when there is an attemptto enforce a federalregulation, and notto contractualclaim s. That

reading isinconsistentwith the Act,which wasenacted to fostercom petition among airlines. 49

U.S.C.j40101(a)(6);Morales,504 U.S.at378.BecausethePlaintiffsareunabletoamendtheir
complaintin a m anner thatwould avoid the application ofthe preemption doctrine, the Court

dismissesthiscasewithprejudice.                                             y
       DONE AND ORDERED in ChambersatM iam i, Florida,this             Y ofMarch2019      .




                                           FEDERI A.     NO
                                           UNITED S ES DISTRICT JUDGE
Copiesfurnished to:

United StatesM agistrateJudgeLauren F. Louis

CounselofRecord
